lf\'

FILED

JAN 3 1 2014
UNITED sTATEs I)ISTRICT CoURT c»erk, u.s. msu ¢& 3
FoR THE DISTRICT oF CoLUMBIA C°""S f<>rfhe D§inc¢ of

JANICE woLK GRENADIER, )
)

Plainriff, )

)

v. ) Civil Action No. l L‘. .. l

)

lLoNA GRENADIER HECKMAN, er al., )
)

Defendants. )

MEMORANDUM 0PINION

The plaintiff describes herself as "the Victim of the . . . Defendants since October of
1985, and [of defendant Loretta Lax Miller] since May of 2013 when she began stalking . . .
[the] Plaintiff." Complaint ("Compl.") 11 7. The plaintiff alleges that the defendants have
committed unlawful and unethical acts in collusion with judges and state and county officials
with respect to proceedings before the Virginia state courts, and otherwise have violated the
plaintiffs right to due process because of the plaintiffs religion (Catholic). See id. 1111 8-lO. In
addition, defendant Miller allegedly has stalked the plaintiff and hacked the plaintiff s computer.
Id. ll l l. According to the plaintiff, the defendants have defamed her through email
communications, and their "statements have forever ruined [the plaintiff s] reputation . . . and her
ability to promote a family friendly child product." Emergency Restraining Order and lnjunction
at 2. Among other relief, see Compl. at 12, the plaintiff demands a temporary restraining order
and a preliminary injunction requiring that the defendants "stop threatening [the] Plaintiff on the
Internet and through emails." Emergency Motion on Restraining Order and Injunction Filed on

January 22, 2014 to be Heard by a Judge As Soon As Possible - Due to Threating E-mail by

Agent of Defendant IGH at 2. She also demands that the Court "[h]ave removed immediately

the blog jwgrenadierisaliar.blogspot." Emergency Restraining Order and lnjunction at 12.

"The standard for issuance of the extraordinary and drastic remedy of a temporary
restraining order or a preliminary injunction is very high . . . and by now very well established."
RCM Techs., ]nc. v. Beacon Hill Staffing Grp., LLC, 502 F. Supp. 2d 70, 72-73 (D.D.C. 2007)
(internal quotation marks and citation omitted). "To warrant preliminary injunctive relief, the
moving party must show (l) a substantial likelihood of success on the merits, (2) that [she]
would suffer irreparable injury if the injunction were not granted, (3) that an injunction would
not substantially injure other interested parties, and (4) that the public interest would be furthered
by the injunction." Chaplaincy of F ull Gospel Churches v. England, 454 F.3d 290, 297 (D.C.
Cir. 2006) (citations omitted). The same showing must be made in order to obtain a temporary
restraining order. See Councz`l of American-Islamz`c Relations v. Gczubatz, 667 F. Supp. 2d 67, 74
(D.D.C. 2009) (citations omitted) (applying same standard to both temporary restraining order

and preliminary inj unction).

The plaintiffs submissions are so rambling and disorganized that the Court cannot
identify a viable claim that can properly be adjudicated in this federal district court. The Court
therefore concludes that the plaintiff fails to show a substantial likelihood on the merits. ln such
circumstances, "it would take a very strong showing with respect to the other preliminary
injunction factors to turn the tide in [the plaintiff s] favor," Davenport v. Int ’l Bha'. of Teamsters,
166 F.3d 356, 366 (D.C. Cir. l999) (citation omitted). The plaintiff does not make the necessary
showing because she fails to address the remaining three factors. Her motion for injunctive relief

thus falls short of the applicable standard.

This Court has subject matter jurisdiction over claims arising under the Constitution, laws
or treaties of the United States, see 28 U.S.C. § 133 l , and over claims where the matter in
controversy exceeds $75,000, and the suit is between citizens of different states, see 28 U.S.C. §
l332(a). Several of the plaintiff s claims are common law tort claims rather than federal claims.
The plaintiff s reliance on 42 U.S.C. § 1983 is the sole basis for federal question jurisdiction, but
her failure to adequately "allege the violation of a right secured by the Constitution and laws of
the United States . . . that . . . was committed by a person acting under color of state law," West v.
Atkz'ns, 487 U.S. 42, 48 (1988), is fatal. With the exception of defendant Herring, none of the
defendants is alleged to be a state official, and the plaintiffs vague and speculative assertions of
a purported conspiracy among the defendants do not give rise to a state action for purposes of §

l983. See Adz`ckes v. SH. Kress & Co., 398 U.S. 144, 155-56 (1970).

"[D]iversity jurisdiction does not exist unless each defendant is a citizen of a different

State from each plaintiff." Owen Equipmenl & Erection Co. v. Kroger, 437 U.S. 365, 373

(l 978) (emphasis in original). Although the plaintiff demonstrates that she and certain
defendants are residents of different states, she does not demonstrate complete diversity because
at least two defendants also are Virginia residents. Because "diversity jurisdiction is not . . .
available when any plaintiff is a citizen of the same State as any defendant," id. , this Court is

deprived of subject matter jurisdiction on diversity grounds.

Insofar as the plaintiff complains of wrongdoing on the part of the Virginia courts, this
Court has no authority to review, overturn, or otherwise affect their rulings. See Rz`chardson v.
District of Columbia Court of Appeals, 83 F.3d l5l3, l5l4 (D.C. Cir. 1996) ("[F]ederal district

courts lack jurisdiction to review judicial decisions by state and District of Columbia courts.").

Accordingly, the Court will grant the plaintiff s application to proceed in forma pauperis,
deny her motion for injunctive relief, and dismiss the complaint without prejudice.] An Order

accompanies this Memorandum Opinion.

DATEV»/-? zz/L@,t/ /,¢(\ 

‘lJnittfc(States District judge

' The plaintiff submitted a "2nd Request for Emergency Restraining Order and Injunction With Other Evidence"
and exhibits on January 3 l, 20l4. The Court construes the January 3 l, 2014 submission as a supplement to the
motion that the plaintiff filed on January 24, 20l4.